19-10747-shl       Doc 133      Filed 07/18/19       Entered 07/18/19 14:24:07           Main Document
                                                    Pg 1 of 6


FOLEY HOAG LLP
1301 Avenue of the Americas
25th Floor
New York, NY 10019
Telephone: (646) 927-5500
Facsimile: (646) 927-5599
Alison D. Bauer
William F. Gray, Jr.

Proposed Attorneys for Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x Chapter 11

In re:

JEFFREY LEW LIDDLE,
                                                               Case No. 19-10747 (shl)
                                    Debtor.
---------------------------------------------------------- x

                 NOTICE OF AGENDA FOR MATTERS SCHEDULED FOR
                     THE HEARING ON JULY 22, 2019 AT 2:00 P.M.

Time and Date of Hearing:         July 22, 2019 at 2:00 p.m. (EDT)

Location of Hearing:              United States Bankruptcy Court for the Southern District of New
                                  York, before the Honorable Sean H. Lane, United States Bankruptcy
                                  Judge, Room 701, One Bowling Green, New York, NY 10004-1408

        PLEASE TAKE NOTICE that an agenda with respect to all matters set for hearing on
July 22, 2019 at 2:00 p.m. (EDT) is set forth below. Copies of each pleading identified below
can be viewed and/or obtained by: (i) accessing the Court’s website at www.nysb.uscourts.gov, or
(ii) contacting the Office of the Clerk of Court at One Bowling Green, New York, New York
10004. Note that a PACER password is required to access documents on the Court’s website.




B5017334.2
19-10747-shl    Doc 133      Filed 07/18/19    Entered 07/18/19 14:24:07      Main Document
                                              Pg 2 of 6


                                           AGENDA

I.      CASE CONFERENCE

        A.     Case Status Update

        B.     Cash Collateral Motion Conference

               1.    Related Documents:

                     (i)      Debtors’ Motion For Entry Of Interim And Final Orders (I)
                              Authorizing The Debtors To Use Cash Collateral, (II) Scheduling A
                              Final Hearing And (III) Granting Related Relief [ECF No. 37]

                     (ii)     Debtor’s Ex-Parte Motion for an Order Shortening Notice Period for
                              Hearing on Debtor’s Motion Under 11 U.S.C. §§ 105, 542 and 543
                              Directing Escrow Agent or Custodian to Turnover Property [ECF
                              No. 13]

                     (iii)    Motion Under 11 U.S.C. §§ 105, 542 and 543 for Turnover of
                              Property by Escrow Agent or Custodian [ECF No. 14]

                     (iv)     Order Granting Debtor’s Ex-Parte Motion for an Order Shortening
                              Notice Period for Hearing on Debtor’s Motion Under 11 U.S.C. §
                              543 Directing Escrow Agent or Custodian to Turnover Property
                              (“Turnover Motion”) [ECF No. 16]

                     (v)      White & Wolnerman Statement in Support of Turnover Motion
                              [ECF Nos. 18 & 19]

                     (vi)     Response by Counsel Financial II LLC to Debtor’s Motion (i) Under
                              11 U.S.C. §§ 105, 542 and 543 for Turnover of Property by Escrow
                              Agent or Custodian; and (ii) Under 11 U.S.C. § 363 for Use of Cash
                              Collateral [ECF Nos. 23 & 24]

                     (vii)    Order Signed On 4/1/2019, Granting Debtor's Motion For An Order
                              Directing Custodian To Turnover Property And For An Interim
                              Order Authorizing The Debtor To Pay Rent Expenses And Granting
                              Related Relief [ECF No. 27]

                     (viii) Letter Motion to Allow Payment of Employee Wages filed by
                            William F. Gray on behalf of Jeffrey Lew Liddle [ECF No. 28]

                     (ix)     Order Signed On 4/2/2019, Granting Motion To Allow Payment Of
                              Employee Wages [ECF No. 29]

                     (x)      Debtor’s Ex-Parte Motion For An Order Shortening Notice Period
                              For Hearing On Debtor’s Motion For Entry Of Interim And Final


                                                2
B5017334.2
19-10747-shl    Doc 133      Filed 07/18/19    Entered 07/18/19 14:24:07       Main Document
                                              Pg 3 of 6


                              Orders (I) Authorizing The Debtors To Use Cash Collateral, (II)
                              Scheduling A Final Hearing And (III) Granting Related Relief [ECF
                              No. 38]

                     (xi)     Letter to Hon. Sean Lane dated 4/9/19 from David H. Wander on
                              behalf of Counsel Financial II, LLC [ECF No. 40]

                     (xii)    Order Granting Debtor’s Ex-Parte Motion For An Order Shortening
                              Notice Period For Hearing On Debtor’s Motion Debtors’ Motion
                              For Entry Of Interim And Final Orders (I) Authorizing The Debtors
                              To Use Cash Collateral, (II) Scheduling A Final Hearing And (III)
                              Granting Related Relief [ECF No. 42]

                     (xiii) Objection by Counsel Financial II LLC to Debtor’s Second Cash
                            Collateral Motion [ECF No. 47]

                     (xiv)    Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362 and 363 (I)
                              Authorizing the Debtors to Use Cash Collateral, (II) Granting
                              Adequate Protection to the Secured Parties, (III) Scheduling a Final
                              Hearing and (IV) Granting Related Relief [ECF No. 52]

                     (xv)     Memorandum of Law by Counsel Financial II LLC in Support of its
                              Perfected Security Interest in and Lien on Cash Collateral [ECF No.
                              74]

                     (xvi)    Debtor’s Response and Memorandum of Law in Opposition to
                              Counsel Financial II LLC’s Claim of a Perfected Security Interest
                              in and Lien on Certain Cash Collateral [ECF No. 84]

                     (xvii) Letter regarding June 24, 2019 Hearing on Debtor’s Cash Collateral
                            Motion [ECF No. 104]

                     (xviii) Letter dated July 1, 2019 [ECF No. 114]

                     (xix)    Letter dated July 2, 2019 [ECF No. 115]

                     (xx)     Proposed Order Denying Counsel Financial II LLC’s Claim of a
                              Perfected Security Interested In and Lien on Certain Cash Collateral
                              and Granting Related Relief sent to Judge’s Chambers and counsel
                              on July 2, 2019.

        C.     Update on Tara Liddle Adversary Proceeding No. 19-01147

        D.     Request for Omnibus Hearing Dates for August and September 2019




                                                3
B5017334.2
19-10747-shl    Doc 133       Filed 07/18/19    Entered 07/18/19 14:24:07      Main Document
                                               Pg 4 of 6


II.     CONTESTED MATTERS

        A.     Motion Pursuant to 11 U.S.C. § 105 to Extend the Automatic Stay Under 11 U.S.C.
               § 362 to Liddle & Robinson LLP and for Related Relief [ECF No. 35]

               1.     Related Documents:

                      (i)      Debtor’s Ex-Parte Motion for an Order Shortening Notice Period for
                               Hearing on Debtor’s Motion Pursuant to 11 U.S.C. § 105 to Extend
                               the Automatic Stay Under 11 U.S.C. § 362 to Liddle & Robinson
                               LLP and for Related Relief [ECF No. 39]

                      (ii)     Letter to Hon. Sean Lane dated 4/9/19 from David H. Wander on
                               behalf of Counsel Financial II, LLC [ECF No. 40]

                      (iii)    Order Granting Debtor’s Ex-Parte Motion for an Order Shortening
                               Notice Period for Hearing on Debtor’s Motion Pursuant to 11 U.S.C.
                               § 105 to Extend the Automatic Stay Under 11 U.S.C. § 362 to Liddle
                               & Robinson LLP and for Related Relief [ECF No. 41]

                      (iv)     Objection of Kazowitz Benson Torres LLP to Motion Pursuant to
                               11 U.S.C. § 105 to Extend the Automatic Stay Under 11 U.S.C. §
                               362 to Liddle & Robinson LLP and for Related Relief [ECF No. 46]

                      (v)      Interim Order Pursuant to 11 U.S.C. § 105 to Extend the Automatic
                               Stay Under 11 U.S.C. § 362 to Liddle & Robinson LP and for
                               Related Relief [ECF No. 50]

                      (vi)     Proposed Second Interim Order Pursuant to Motion Pursuant to 11
                               U.S.C. § 105 to Extend the Automatic Stay Under 11 U.S.C. § 362
                               to Liddle & Robinson LLP and for Related Relief [ECF No. 68]

                      (vii)    Second Interim Order Pursuant to 11 U.S.C. § 105 to Extend the
                               Automatic Stay Under 11 U.S.C. § 362 to Liddle & Robinson LP
                               and for Related Relief [ECF No. 71]

                      (viii) Proposed Third Interim Order Pursuant to Motion Pursuant to 11
                             U.S.C. § 105 to Extend the Automatic Stay Under 11 U.S.C. § 362
                             to Liddle & Robinson LLP and for Related Relief [ECF No. 92]

                      (ix)     Third Interim Order Pursuant to 11 U.S.C. § 105 to Extend the
                               Automatic Stay Under 11 U.S.C. § 362 to Liddle & Robinson LP
                               and for Related Relief [ECF No. 101]

               2.     Status: Going forward.




                                                 4
B5017334.2
19-10747-shl    Doc 133       Filed 07/18/19    Entered 07/18/19 14:24:07      Main Document
                                               Pg 5 of 6


        B.     Motion to Extend Exclusivity Period for Filing a Chapter 11 Plan and Disclosure
               Statement [ECF No. 116]

               1.     Related Documents:

                      (i)      Response by Counsel Financial to Motion to Extend the Debtor’s
                               Exclusive Period to File a Chapter 11 Plan [ECF No. 130]

                      (ii)     Reply by Debtor in Further Support of His Motion for Entry of an
                               Order Extending the Debtor’s Exclusive Period to File a Chapter 11
                               Plan and Solicit Acceptances Thereof Pursuant to Section 1121 of
                               the Bankruptcy Code [ECF No. 132]

               2.     Status: Going forward.



III.    UNCONTESTED MATTERS

        A.     Notice of Presentment of Debtor for an Order under 11 U.S.C. § 105 and 2002(M),
               9007 and 9014 of the Federal Rules of Bankruptcy Procedure Establishing Certain
               Notice, Case Management and Administrative Procedures and Opportunity for a
               Hearing [ECF No. 109]

               1.     Related Documents:

                      (i)      Motion to Authorize Presentment with 14 Days’ Notice for an Order
                               under 11 U.S.C. § 105 and 2002(M), 9007 and 9014 of the Federal
                               Rules of Bankruptcy Procedure Establishing Certain Notice, Case
                               Management and Administrative Procedures [ECF No. 110]

                      (ii)     Limited Objection by Counsel Financial II LLC, LIG Capital LLC
                               and Counsel Financial Holdings LLC to Debtor’s Motion and
                               Proposed Order Establishing Certain Notice, Case Management and
                               Administrative Procedures [ECF No. 120]

                      (iii)    Revised Proposed Order Establishing Certain Notice, Case
                               Management and Administrative Procedures [ECF No. 122-1]

               2.     Status: Going forward.


IV.     ADJOURNED ITEMS

        A.     VW Credit, Inc’s Motion for Relief from Automatic Stay Pursuant to 11 U.S.C.
               Section 362(d)(1) & (2) [ECF No. 77]

               1.     Status: Motion has been adjourned by consent of all parties until September
                      2019.

                                                 5
B5017334.2
19-10747-shl    Doc 133    Filed 07/18/19    Entered 07/18/19 14:24:07       Main Document
                                            Pg 6 of 6



        B.     Motion by M&T Bank for Relief from Stay re: 560 Main Street, Southampton
               Town, NY 11978 [ECF No. 107]

               1.    Related Documents:

                     (i)    Memorandum of Law in Support of Motion for Relief from Stay re:
                            560 Main Street, Southampton Town, NY 11978 [ECF No. 108]

               2.    Status: Motion has been adjourned by consent of all parties until September
                     2019.


 Dated: July 18, 2019                                FOLEY HOAG LLP
        New York, New York
                                                     /s/ Alison D. Bauer
                                                     Alison D. Bauer
                                                     William F. Gray, Jr.
                                                     1301 Avenue of the Americas, 25th Floor
                                                     New York, New York 10019
                                                     Tel: 646.927.5500
                                                     Fax: 646.927.5599
                                                     abauer@foleyhoag.com
                                                     wgray@foleyhoag.com
                                                     Proposed Attorneys for Debtor and Debtor-
                                                     in-Possession




                                              6
B5017334.2
